                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION at LEXINGTON

CIVIL ACTION NO. 5:18-CV-417-EBA

MARGARET TRACYE COOPER,                                                                PLAINTIFF,

V.                         MEMORANDUM OPINION AND ORDER

STEAK N SHAKE, INC.,                                                         DEFENDANT.
                                         *** *** *** ***
       This matter is before the Court on Defendant’s Motion for Summary Judgment and Motion

for Partial Summary Judgment, pursuant to FED. R. CIV. P. 56. [R. 13, 20]. Plaintiff submitted her

response on both motions. [R. 15, 21]. Defendant also submitted a reply brief for both responses.

[R. 17, 24]. The issues being fully briefed are now ripe for review. For the following reasons, the

Court DENIES Defendant’s Motion for Summary Judgment but GRANTS Defendant’s Motion

for Partial Summary Judgment.

               I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The following facts are undisputed between the parties. This case arises from a slip and fall

incident which occurred on December 24, 2016, at Steak ‘n Shake, Inc. (“Steak ‘n Shake”) in

Lexington, Kentucky during regular business hours. On this date, Plaintiff Margaret Tracye

Cooper, her boyfriend, and his family dined in Steak ‘n Shake. Upon arriving at the restaurant,

Cooper and her guests entered Steak ‘n Shake through a vestibule area and then into the restaurant,

escaping the rain. During their meal, several other patrons entered and exited through the same

doors, tracking in water from the rain. After approximately an hour and a half of dining, Cooper’s

guests exited the restaurant through the same doors they entered without issue, while Cooper

ordered a to-go cup of coffee and paid for their meal. As Cooper exited the restaurant, she failed

to step on the floor mat in the vestibule, causing her to slip on the wet tile and fall. The tile beside

                                                1 of 16
the smaller floor mat in the vestibule was wet from rain residue tracked in by patrons of Steak ‘n

Shake. No wet floor sign was set out or visible before Cooper fell. Cooper was taken to the hospital

to treat her injuries.

        On December 20, 2017, Cooper filed this lawsuit in Fayette Circuit Court against Steak ‘n

Shake, alleging negligence. [R. 1 at 1]. The case was timely removed to the United States District

Court for the Eastern District of Kentucky. [R. 1 at 1-3]. Following the consent of both parties,

this case was assigned to this Court by the District Court. [R. 6-7]. Cooper seeks compensatory

damages for her personal injury suffered. [R. 1-1]. Steak ‘n Shake now asks this Court to grant its

motions for summary judgment and partial summary judgment. [R. 13; R. 20].

                                   II.    STANDARD OF REVIEW

        Summary judgment is appropriate only where there is no issue of material fact and the

movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The initial burden is on

the moving party to demonstrate the basis for summary judgment and identify those parts of the

record that establish the absence of a genuine issue of material fact. Chao v. Hall Holding Co.,

Inc., 285 F.3d 415, 424 (6th Cir. 2002). The moving party can satisfy its burden by demonstrating

an absence of evidence to support the non-movant’s case. Celotex Corp. v. Catrett, 477 U.S. 317,

325 (1986). To avoid summary judgment, the non-movant must come forward with evidence on

which a jury could reasonably find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986). The non-movant must present more than a mere scintilla of evidence to defeat a motion

for summary judgment. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989). The

Court must then determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.”

Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1310 (6th Cir. 1989). The Court



                                              2 of 16
views all the evidence in the light most favorable to the party opposing summary judgment.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary judgment

is inappropriate where there is a genuine conflict “in the evidence, with affirmative support on

both sides, and where the question is which witness to believe.” Logan v. Denny’s, Inc., 259 F.3d

558, 566 (6th Cir. 2001).

                                            III.    ANALYSIS

       Cooper maintains a single claim of negligence against Steak ‘n Shake under a premises

liability theory. [R. 1-1]. To prevail on a negligence claim under Kentucky law, the plaintiff must

establish that (1) the defendant owed the plaintiff a duty of care, (2) the defendant breached the

standard of care, (3) the defendant’s negligence was both the actual and proximate cause of (4) the

plaintiff’s damages suffered. Pathways, Inc. v. Hammons, 113 S.W.3d 85, 88-89 (Ky. 2003). With

premises liability, the type of duty owed depends in part on the status of the person coming onto

the premises. In this case, as a customer, Cooper clearly entered the premises as an invitee and

Steak ‘n Shake owned the property, meaning it owed a duty to all invitees to exercise ordinary care

to maintain its store in a reasonably safe condition or to warn about foreseeable dangerous

conditions that are latent, unknown or not obvious. Lucas v. Gateway Community Service

Organization, Inc., 343 S.W.3d 341, 343 (Ky. Ct. App. 2011). However, the landowner does not

owe the injured party a duty as it relates to conditions that are open and obvious. Kentucky River

Medical Center v. McIntosh, 319 S.W.3d 385, 388 (Ky. 2010). Moreover, an invitee must exercise

ordinary care to avoid dangers that are known or could be reasonably anticipated. Id.

       “Duty presents a question of law, whereas breach and injury are questions of fact for the

jury to decide . . . [and] [c]ausation presents a mixed question of law and fact.” Patton v. Bickford,

529 S.W.3d 717, 729 (Ky. 2016). A court is precluded from entering summary judgment in favor



                                               3 of 16
of a defendant where there remains “a genuine dispute as to any material fact concerning the

elements of duty, breach, or causation, such that a reasonable jury could find that [the defendant]

was negligent.” Johnson v. Wal-Mart Stores East, LP, 169 F.Supp.3d 700, 703 (E.D. Ky. 2016).

As the party moving for summary judgment, Steak ‘n Shake must shoulder the burden of showing

the absence of a genuine dispute of material fact as to at least one essential element of Cooper’s

claim. Fed. R. Civ. P. 56(c); see also Laster v. City of Kalamazoo, 746 F.3d 714, 726 (6th Cir.

2014) (citing Celotex, 477 U.S. at 324). Assuming Steak ‘n Shake satisfies its burden of

production, Cooper “must—by deposition, answers to interrogatories, affidavits, and admission on

file—show facts that reveal a genuine issue for trial.” Laster, 746 F.3d at 726. This is a slip and

fall case involving a commercial business, Steak ‘n Shake, and a patron of one of its restaurants,

Cooper. Accordingly, this Court looks to Kentucky law concerning premises liability and the

duties and responsibilities placed upon business owners with respect to its customers.

       A. Steak ‘n Shake’s Motion for Summary Judgment

       Steak ‘n Shake’s arguments concerning summary judgment focus on the duty, breach, and

causation elements. [R. 13, 17]. Steak ‘n Shake contends that it is entitled to summary judgment

on the grounds that: (1) it did not breach its duty of care because there was no unreasonably

dangerous condition which it had to eliminate or warn against; (2) there was no duty owed to

Cooper because the wet floor was an open and obvious danger; and (3) Cooper failed to exercise

reasonable care to prevent her injury. [R. 13 at 87-88].

               1. Dangerous Condition Concerning the Wet Vestibule Flooring

       “While general negligence law requires the existence of a duty, premises liability law

supplies the nature and scope of that duty when dealing with tort injuries on realty.” Lewis v. B&R

Corp., 56 S.W.3d 432, 437-38 (Ky. Ct. App. 2001). Under premises liability, “the owner of a



                                              4 of 16
premises to which the public is invited has a general duty to exercise ordinary care to keep the

premises in a reasonably safe condition and warn invitees of dangers that are latent, unknown or

not obvious.” Id. at 438. A business is liable to its patrons for negligence if it “fails to use

reasonable care under the circumstances to discover the foreseeable dangerous condition and to

correct it or to warn customers of its existence.” Lanier v. Wal-Mart Stores, Inc., 99 S.W.3d 431,

437 (Ky. 2003). In other words, “a property owner, such as [Steak ‘n Shake], must exercise

reasonable care to protect invitees, such as [Cooper], from hazardous conditions that the property

owner knew or should have discovered and that the invitee could not be expected to discover.”

Denny v. Steak n Shake Operations, Inc., 559 Fed.Appx. 485, 487 (6th Cir. 2014) (citing Lanier,

99 S.W.3d at 432-33). Possessors are not required to ensure the safety of individuals invited onto

their land, but they are required to maintain the premises in a reasonably safe condition. Dick’s

Sporting Goods, Inc. v. Webb, 413 S.W.3d 891, 897 (Ky. 2013).

       In analyzing the issues of breach and causation in commercial slip and fall cases, Kentucky

applies a burden shifting framework. Martin v. Mekanhart Corp., 113 S.W.3d 95, 98 (Ky. 2003).

Thus, plaintiffs must demonstrate both the existence of an unreasonably dangerous condition and

that the condition was a substantial factor in causing her accident and injury. Id. Once the plaintiff

satisfied both prerequisites, the burden shifts to the defendant to prove that it exercised reasonable

care. Id.; see also Bartley v. Educ. Training Sys., Inc., 134 S.W.3d 612, 616 (Ky. 2004).

       The dangerous condition alleged is the wet flooring. Steak ‘n Shake does not contest that

Cooper was a business invitee, but it asserts that it did not breach it’s duty of reasonable care

because the wet floor in the vestibule was not a dangerous condition. [R. 13-1 at 91-95]. Steak ‘n

Shake states that the condition of the floor did not pose an unreasonable risk because Cooper,

members of her party, and other patrons traversed safely over the floor without any issues prior to



                                               5 of 16
Cooper’s fall. [R. 13-1 at 94-95; R. 17 at 213-14]. Cooper contends conversely that the wet floor

was a dangerous condition that required Steak ‘n Shake to take reasonable measures to either

correct or warn patrons. [R. 15 at 171-73].

          Kentucky courts have found summary judgment inappropriate where a plaintiff can point

to a discrete hazard on the floor. See Webb, 413 S.W.3d at 896 (Ky. 2013) (plaintiff slipped on wet

tile that appeared to be dry). Cooper points to the security footage to show that as patrons entered

the vestibule in Steak ‘n Shake, wiped their feet on a mat that covered only a small portion of the

vestibule, leaving smooth, wet, tile exposed. [R. 15 at 171, 173]. “The smooth surface and

impervious quality of tile makes the accumulation of such substance described in this case a

situation from which such an accident should well have been anticipated. It would be an extreme

view to take that reasonable men could not have foreseen the possibility of a customer slipping on

[water] on a smooth tile floor.” Lyle v. Megerle, 109 S.W.2d 598, 600 (Ky. 1937). Considering the

light most favorable to Cooper, Steak ‘n Shake has not established as a matter of law the absence

of a dangerous condition because Cooper has established the likely slip hazard. Martin, 113

S.W.3d at 98. The mere fact that patrons, including Cooper, traversed safely over a wet condition

does not mean as a matter of law that it was not a dangerous condition. See Lyle, 109 S.W.2d at

600. Moreover, Cooper also established that the wet floor was the substantial factor in her fall

based on the wet conditions of the flooring, the small mats in the vestibule, and no warning signs

posted.

          Nevertheless, Steak ‘n Shake may still succeed on summary judgment if it can establish

that it acted reasonably under the circumstances. For a risk to be “unreasonable,” plaintiff must

allege facts, and reasonable jurors must be able to conclude that the defendant should have

anticipated that the dangerous condition would cause physical harm to the invitee. Shelton v.



                                              6 of 16
Kentucky Easter Seals Society, Inc., 413 S.W.3d 901, 914 (Ky. 2013). Steak ‘n Shake contends

that several patrons and Cooper all traversed safely over the alleged dangerous condition the day

of the accident and it placed floor mats in the vestibule. [R. 13-1 at 93-94; R. 17 at 213-14]. Cooper

asserts that Steak ‘n Shake did not use a wet floor sign until after she suffered her injury. [R. 15 at

170]. Moreover, Cooper contends that Steak ‘n Shake could have used floor mats that covered the

entire vestibule to ensure patrons would not slip and fall, or placed employees in front of the door

to assist customers in exiting. [R. 15 at 177-78]. As the Kentucky Supreme Court has made clear,

the duty to maintain the premises in a reasonably safe condition involves the responsibility to

“discover unreasonably dangerous conditions on the land and either correct them or warn of them.”

McIntosh, 319 S.W.3d at 388. Therefore, since there is conflicting evidence regarding the

reasonableness of the actions taken by Steak ‘n Shake, it cannot establish as a matter of law that it

acted reasonably under the circumstances. Thus, summary judgment is inappropriate on this

ground.

               2. Open and Obvious Doctrine

       Although Steak ‘n Shake owed Cooper a duty, one exception to the general duty owed by

land possessors to invitees is the open and obvious doctrine, which provides that possessors are

not liable to invitees that are injured by open and obvious dangers. McIntosh, 319 S.W.3d at 388.

Under McIntosh, the Kentucky Supreme court established a two-part test, wherein courts must

determine: (1) whether the hazard at issue was open and obvious; and if so (2) whether the owner

of the premises could have reasonably foreseen that an invitee would be injured by the dangerous

condition. Id. By creating this two-part test, the Kentucky Supreme Court avoided the potential to

resurrect contributory negligence in premises liability cases. Id. at 391.




                                                7 of 16
       At issue is whether Steak ‘n Shake owed Cooper a duty or if the wet tile was open and

obvious and the injury a foreseeable result. Steak ‘n Shake contends that summary judgment is

appropriate because the wet floor was an open-and-obvious danger, thereby negating any duty it

owed Cooper. [R. 13-1 at 95-97; R. 17 at 216-17]. Cooper asserts conversely that the danger posed

by the wet floor was not open and obvious because her attention was distracted and there were no

signs visible to instruct her to proceed cautiously. [R. 15 at 173-74].

       First, this Court must consider whether the presence of the wet tile was an open and obvious

condition. Kentucky precedent recognizes that the issue of whether a hazard is “open and obvious”

is a fact question for the jury if there is a genuine factual dispute. Kromer v. Med. Found of

Jefferson Med. Soc., Inc., 2005 WL 327267 at *3 (Ky. Ct. App. 2005); see also Harter v. Roetting,

2003 WL 22927750 at *1 (Ky. Ct. App. 2003) (stating that although there was an issue of fact,

“there was no genuine issue in this case as to whether it was an open and obvious hazard”).

Kentucky applies a disjunctive test to determine if a condition is open and obvious. See Webb, 413

S.W.3d at 895 (establishing that “[a]n open-and-obvious condition is found when the danger is

known or obvious”). A condition is “known to the plaintiff if, subjectively, she is aware ‘not only

. . . of the existence of the condition or activity itself, but also appreciate[s] . . . the danger it

involves.’” Webb, 413 S.W.3d at 895 (quoting Restatement (Second) of Torts § 343A).

Alternatively, [t]he condition is obvious when, objectively, ‘both the condition and the risk are

apparent to and would be recognized by a reasonable man, in the position of the visitor, exercising

ordinary perception, intelligence, and judgment.’” Webb, 413 S.W.3d at 395-96 (quoting

Restatement (Second) of Torts § 343A).

       Based on the conflicting testimony and the attached exhibits, the presence of the wet tile

was not open and obvious as a matter of law because of existing questions of fact. Steak ‘n Shake



                                               8 of 16
states that the alleged wet conditions on the floor in the vestibule was open and obvious because

Cooper had both actual knowledge of the condition and appreciated that the floor could be slippery

when wet. [R. 13-1 at 97; R. 17 at 212-13]. Steak ‘n Shake supports this proposition by stating that

Cooper knew it had been raining and assumed that the conditions had not changed that day. [R.

13-1 at 96-97; R. 17 at 214]. Moreover, Steak ‘n Shake asserts that Cooper stated that she observed

the floor as being “very slippery” but nevertheless attempted to traverse over it. [R. 13-1 at 110;

R. 17 at 217]. In response, Cooper asserts that her vision was obstructed, and she was distracted

not only by having to walk across the vestibule floor, but also the two sets of doors that

automatically shut behind her. [R. 15 at 173]. Cooper also contends that while she was aware of

the rain being tracked into the vestibule, she did not appreciate the danger with partially exposed

wet floors until she fell. [R. 15 at 174].

        In Webb, the Kentucky Supreme Court held that the danger presented by a slippery floor

was not an open and obvious hazard because the plaintiff did not notice the dangerous condition

of the wet tile, even though she noticed the puddle of water on the mats. Webb, 413 S.W.3d at 891.

“[A] reasonable person in [Cooper’s] position, exercising ordinary care, may not have noticed the

condition . . . because of the inherent difficulty of detecting moisture on a tile floor. A reasonable

person seeking to avoid the puddle might have stepped off of the mats because the surrounding

tiles appeared to be dry.” Id. Neither party disputes that Cooper was wearing rainboots on the day

of her injury. Thus, there is a conflict about whether Cooper appreciated the danger by stepping

off the mats with her rainboots. In other words, even if Cooper was aware of the condition of the

floor, it is not clear that she subjectively appreciated the danger that the wet floor posed, nor was

the condition objectively obvious to a reasonable person in Cooper’s position because of Cooper’s

use of the rainboots. Id. Therefore, Cooper’s assertion that the glass door obstructed her vision and



                                               9 of 16
her distraction of carrying the coffee and going through two sets of doors creates material issues

of fact that the jury must decide.

       Second, even assuming the wet tile was open and obvious, summary judgment is

inappropriate because this Court must also consider the foreseeability of an injury. Webb, 413

S.W.3d at 891. Kentucky courts “should not merely label a danger as obvious and then deny

recovery. Rather, they must ask whether the land possessor could reasonably foresee that an invitee

would be injured by the danger. If the land possessor can foresee the injury, but nevertheless fails

to take reasonable precautions to prevent the injury, he can be held liable.” McIntosh, 319 S.W.3d

at 391-92. In other words, the question becomes whether the owner of the premises “should

anticipate the harm despite its . . . obviousness.” Id. Thus, “harm from an open and obvious danger

can sometimes be foreseeable suggests that there should be some remaining duty on the land

possessor.” Id. Foreseeability of an injury is a limitation upon the scope of the duty, meaning it is

a question of law. Id. at 388, 390.

       Steak ‘n Shake states that Cooper’s injury was not foreseeable because she was not facing

an emergency, was not in a rush, nothing was blocking her view, and there were floor mats in the

vestibule. [R. 13-1 at 95; R. 17 at 217-18]. Steak ‘n Shake also contends that Cooper’s fall was not

foreseeable because there were two floor mats in place to help avoid injury. [R. 17 at 218]. Cooper

contends that a jury could believe that she was distracted because she had to open two sets of doors

that automatically close behind her to exit the restaurant. [R. 15 at 173]. “For many open and

obvious dangers, the land possessor would have no reason to anticipate the harm, and so he would

not be liable. However, sometimes ‘the possessor has reason to expect that the invitee’s attention

may be distracted, so that [the invitee] will not discover what is obvious, or will forget what he has

discovered, or fail to protect himself against.’” McIntosh, 319 S.W.3d at 391 (quoting Restatement



                                               10 of 16
(Second) of Torts § 343A(1)). “[A]lthough it is true that when the danger is obvious the land

possessor does not have superior knowledge, the land possessor still has the superior ability to

issue repairs.” McIntosh, 319 S.W.3d at 393. Cooper contends that it was reasonably foreseeable

that a patron could fall on the wet tile in the vestibule despite knowing that it was raining, and

water was likely accumulating on the floors from other patrons entering the restaurant. [R. 15 at

175]. Again, the Kentucky Supreme Court has established that the presence of wet tile creates a

foreseeable risk of injury. See Megerle, 109 S.W.2d at 600. Moreover, Cooper asserts that her

vision was obstructed, and she was distracted not only by having to walk across the vestibule floor,

but also the two sets of doors that automatically shut behind her. [R. 15 at 173]. Therefore, given

the conflicting evidence provided the parties, summary judgment is inappropriate under a theory

of open and obvious danger.

               3. Cooper’s Duty to Exercise Reasonable Care

       “While ‘open and obvious danger’ is no longer a complete defense under the Restatement,

it is nonetheless a heightened type of danger which places a higher duty on the plaintiff to look out

for his own safety. Such a condition, being open and obvious, should usually be noticed by a

plaintiff who is paying reasonable attention.” McIntosh, 319 S.W.3d at 392. “[A]n invitee’s

assumption that [the] premises [the invitee is permitted to use] is reasonably safe does not relieve

[the invitee] of the duty to exercise ordinary care for his own safety nor license him to walk blindly

into dangers which are obvious, known to him, or that would be anticipated by one of ordinary

prudence.” Faller v. Endicott-Mayflower, LLC, 359 S.W.3d 10, 13 (Ky. Ct. App. 2011).

       Steak ‘n Shake contends that Cooper had a heightened duty based on her familiarity with

the premises. [R. 13-1 at 97-98]. Steak ‘n Shake also states that the alleged hazardous condition of

the wet floor was created due to Cooper’s failure to exercise ordinary care under the circumstances



                                               11 of 16
by failing to wear rainboots that properly fit. [R. 13-1 at 98]. Cooper claims that she exercised

ordinary care for her own safety by wearing rubber rain boots and by looking down at the ground

when she walked. [R. 15 at 178]. Thus, Cooper contends that she was exercising ordinary care

under the circumstances. [Id.] As the Kentucky Supreme Court determined, in an era of

contributory negligence, a plaintiff’s contributions to her own negligence used to insulate

defendants by not permitting a plaintiff to recovery. McIntosh, 319 S.W.3d at 389. However,

Kentucky now follows the comparative fault approach, which allows any negligence on the part

of the plaintiff to be reduced in the plaintiff’s damage award. Hilen v. Hays, 673 S.W.2d 713, 720

(Ky. 1984). Thus, Cooper’s claim remains viable because it is for the jury to decide whether her

assumption that her rainboots would prevent her from slipping, as rainboots had previously done

when she entered the restaurant, was unreasonable conduct that precludes recovery. See Grubb v.

Smith, 523 S.W.3d 409, 419 (Ky. 2017). Therefore, summary judgment is inappropriate on this

ground.

       B. Steak ‘n Shake’s Motion for Partial Summary Judgment Regarding Cooper’s
          Damage Awards

       Pursuant to Federal Rule of Civil Procedure 56(c), partial summary judgment is also

appropriate when “the pleadings, the discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and that the movant is entitled to

summary judgment as a matter of law.” Thus, the trial court bears the responsibility for examining

the evidence in each case in order to withhold speculative, abstract, or purely theoretical claims

for jury consideration. Anderson, 477 U.S. at 249.

       Steak ‘n Shake’s arguments concerning partial summary judgment focuses on the damage

element. [R. 20, 24]. In her complaint, Cooper seeks recovery damages for “lost wages and earning

capacity.” [R. 1-1 at 6]. Steak ‘n Shake contends that partial summary judgment should be granted


                                             12 of 16
because Cooper: (1) failed to present evidence to support a claim for lost wages and (2) Cooper

failed to present evidence to support a claim for future impairment of her ability to earn. [R. 20-1

at 247-48].

              1. Lost Wages

       To assess damages, facts must be established which provide a basis for measuring or

computing damages with “reasonable certainty.” Commonwealth Dep’t of Highway v. Jent, 525

S.W.2d 121 (Ky. 1975) (holding that “[t]he jury should not be allowed to engage in speculation or

guesswork as to the probable damages”). Steak ‘n Shake contends that Cooper did not provide any

documentation or supplement her responses regarding an amount to support her claim for lost

wages and could not provide any amount of lost wages. [R. 20-1 at 247]. Moreover, Steak ‘n Shake

asserts that Cooper is not entitled to lost wages because she stated in her deposition that she was

able to make up any lost wages. [Id.] Cooper asserts that she testified in her deposition about her

previous employment and provided an approximation to the amount of compensation that she

received. [R. 21 at 268]. Cooper established that she has a two-year college degree from BCTC,

listed several previous jobs in her interrogatories, cared for her grandson, receiving some

compensation, and worked on commission as a debt collector at Century Account Services,

receiving between $600-$2,000 per paycheck. [R. 21 at 267; R. 20-1 at 243]. Moreover, in her

interrogatories, Cooper explained that she could not provide a total amount of lost wages because

she was still receiving treatment. [R. 20-1 at 243].

       Since Cooper raised the issue of lost wages as an element of damages, it is Cooper’s burden

to by prove more than a scintilla of evidence to defeat Steak ‘n Shake’s Motion for Partial

Summary Judgment. Street, 886 F.2d at 1479. Cooper has only provided a scintilla of evidence

relating to her lost wages by failing to provide or supplement her discovery responses. Although



                                              13 of 16
Cooper is correct that she testified about her previous employment and her approximate amount

of compensation, she also testified in her deposition that she was able to make up any lost wages.

[R. 20-4 at 30-31]. She also testified in her deposition that she did not have enough lost wages to

want to pursue, contending that at most she lost out on a “few hundred dollars.” [R. 20-4 at 35-

36]. Thus, Cooper failed to meet her burden of showing a genuine issue of material fact with

respect to any lost wages. The Court is under no obligation to search the record to establish a

genuine issue of material fact. Davis v. Cotting Carriers, 102 F. App’x. 938, 939 (6th Cir. 2004).

Rather, the Court “may rely upon the facts presented and designated by” the defendant. Id.

Therefore, partial summary judgment is appropriate as it relates to lost wages.

           2. Damages for Permanent Impairment of Future Earnings

       Under Kentucky law, a plaintiff seeking damages for permanent impairment of future

earning power must “show with reasonable probability that the injury sustained is permanent.”

Reece v. Nationwide Mut. Ins. Co., 217 S.W.3d 226, 229-30 (Ky. 2007). While a “permanent injury

may not always result in permanent impairment of earning power,” members of the jury “are

capable of determining, from the evidence and their common knowledge and experience whether

there has been a permanent impairment, the extent of such impairment, and the value of such

impairment.” Id. at 230-31. Although “specific expert witness testimony on permanent impairment

of earning power is helpful and often persuasive, it is not necessary to submit the issue of

permanent impairment of earning power to the jury.” Id. at 230.

       Steak ‘n Shake contends that partial summary judgment is appropriate because Cooper

failed to raise a genuine issue of material fact regarding the permanence of her injury. [R. 20-1].

Specifically, Steak ‘n Shake states that Cooper “failed to disclose any vocational expert regarding

her claim for damages or medical expert who will testify that her alleged injuries are permanent,”



                                             14 of 16
and testified at her deposition that she may be able to perform job requirements later. [R. 20-1 at

247-48]. Moreover, Steak ‘n Shake states that the medical records do not support Cooper’s

contention that her injuries are permanent because she has improved after surgery and physical

therapy. [R. 20-1 at 248]. Cooper contends that there is substantial evidence of permanent injury

and impairment from the medical records, four surgeries, Dr. Selby’s deposition testimony and

recommendation that she be granted disability status, and her approval for disability benefits of

$829 a month due to her leg injury. [R. 21 at 269; R. 21-1 at 36-37].

       To proceed with her claim for impairment of her ability to earn, Cooper must first present

evidence that her injuries sustained in the accident were permanent. Reece, 217 S.W.3d at 229-30.

Under Kentucky law, to establish a permanent injury, the injury must “be of the nature that a

permanent impairment to earn money would naturally flow therefrom, or the permanent injury

must produce permanent or irremedial pain.” Herndon v. Waldon, 47 S.W.2d 1047 (Ky. 1932).

Cooper’s statements, without more, are insufficient to overcome Steak ‘n Shake’s motion for

partial summary judgment. To begin, Cooper offers no admissible expert testimony regarding the

permanence of her injury. Although Reece provides expert testimony is not necessary to prove the

issue of permanent impairment, it did not state that the absence of expert testimony regarding the

permanence of injury would also survive summary judgment. Reece, 217 S.W.3d at 230. In fact,

the plaintiff in Reece relied on expert testimony to demonstrate a reasonable probability of

permanent injury to get to the issue of permanent impairment. Id.at 231.

       Nevertheless, Cooper may still prove “with reasonable probability that the injury sustained

is permanent” through other means. Id. at 229-30. Cooper’s assertion that the record also

establishes permanent injury is likewise insufficient. Although the record clearly provides that

Cooper underwent surgery and is currently on disability, nothing in the record establishes with a



                                             15 of 16
reasonable probability that her injury is permanent. See South Covington & C. St. Ry. v. Vanice,

278 S.W. 116, 120 (Ky. 1925) (holding that it was not error to authorize recovery for permanent

injury where the plaintiff was able to go back to work, but could not perform the basic functions

of the job after nine months). Cooper, instead, testified that she was able to continue receiving

compensation for caring for her grandson and helping with miscellaneous jobs at Century Account

Services. [R. 20-4]. Thus, viewing the evidence in a light most favorable to Cooper, she did not

provide sufficient evidence to establish that her injury is permanent. Therefore, partial summary

judgment is appropriate as it relates to damages for permanent impairment of future earnings.

                                        IV.     CONCLUSION

       Accordingly, IT IS ORDERED that:

       1. Steak ‘n Shake’s Motion for Summary Judgment [R. 13] is DENIED;

       2. Steak ‘n Shake’s Motion for Partial Summary Judgment relating to lost wages [R. 20]

           is GRANTED;

       3. Steak ‘n Shake’s Motion for Partial Summary Judgment relating to damages for

           permanent impairment of future earnings [R. 20] is GRANTED; and

       4. Steak ‘n Shake’s Motion in Limine to exclude evidence of lost wages or impairment of

           ability to earn [R. 41] is DENIED AS MOOT.

       This the 16th day of October, 2019.




                                              16 of 16
